 



Exhibit 10.1
Amendment No. 2
to Employment Agreement
     This Amendment No. 2 to Employment Agreement (“Amendment No. 2”) is entered
into as of December 21, 2007, and to be effective the date hereof, by and
between AMERICAN HOMEPATIENT, INC. and JOSEPH F. FURLONG III (“Executive”).
     WHEREAS, Executive is currently employed by the Company as its Chief
Executive Officer pursuant to the terms of his Employment Agreement dated as of
December 1, 2000, as amended by Amendment No. 1 to Employment Agreement
(collectively, the “Employment Agreement”); and
     WHEREAS, on April 10, 2007, the Company experienced a “Change in Control”
as such phrase is defined in the Employment Agreement as a result of the
acquisition of more than 35% of the Company’s outstanding voting securities by
Highland Capital Management, L.P. and its affiliates;
     WHEREAS, as a result of the Change in Control, Executive became entitled to
certain rights if his employment is terminated, by either the Company or
Executive, within twelve months of the Change in Control;
     WHEREAS, in order to induce the Executive to not terminate and to continue
his employment with the Company, the Executive and the Company desire to amend
certain terms of the Employment Agreement effective as of the date hereof;
     In consideration of the mutual covenants contained in this Amendment No. 2,
the parties hereto agree as follows:
     1. Section VIII.A. is hereby amended by the addition of the following at
the end thereof:
“Notwithstanding anything to the contrary in this Section VIII.A, the Options
shall be deemed vested and exercisable as of January 2, 2008 in the same manner
and pursuant to the same terms as would be applicable under this Section VIII.A
if the Executive’s employment had terminated Without Cause or as a result of a
Constructive Discharge as of such date.
     2. Section XI.A. is hereby amended by the addition of the following
paragraph at the end thereof:
“If Executive is employed by the Company on January 2, 2008, then
notwithstanding anything to the contrary in this Section XI.A:
     (i) The Company shall pay $3,300,000 to the Executive in cash or
immediately available funds on January 2, 2008.





--------------------------------------------------------------------------------



 



(ii) The Company shall maintain in the Joseph F. Furlong, III Irrevocable Trust
an amount equal to $1,471,939 in order to provide for the Company’s obligations
under Section XI.C until the time for assessment of the excise tax under Code
§4999 against Executive for payments made under this Section XI.A has been
barred by the applicable statute of limitations.
(iii) If Executive’s employment with the Company is terminated for any reason by
either Executive or the Company after January 2, 2008, the benefits and
perquisites described in this Agreement as in effect on January 2, 2008 (other
than travel and accommodation expenses and access to office support), including
without limitation, health insurance and life insurance, shall be continued
until January 1, 2011; provided, however, that the obligation to pay health
insurance premiums shall terminate upon Executive obtaining other employment to
the extent such insurance is provided by Executive’s new employer.
(iv) If Executive’s employment with the Company is terminated for any reason by
either Executive or the Company after January 2, 2008, Executive shall have
continued access to existing office space and administrative support in San
Francisco for six months following termination.
(v) Upon the termination of Executive’s employment for any reason by either
Executive or the Company, the Company shall pay an amount equal to the Company
matching payments for corporate retirement plans made with respect to Executive
on or before January 2, 2008 that are unvested at the time of Executive’s
termination.
(vi) Upon the termination of Executive’s employment for any reason by either
Executive or the Company, the Executive may require the Company to repurchase
all or a portion of his Options granted prior to January 2, 2008 with an
aggregate difference between the fair market value of one share of the Company’s
common stock on the date of termination and the per share exercise price set
forth in the Options being redeemed up to a maximum repurchase obligation of
$1,396,660 and, effective January 2, 2008, the provisions of Section VIII.E are
hereby deleted and shall not apply. This right may be exercised for ninety
(90) days after the Executive’s termination. Further, in addition to the amount
required to be maintained under Section

2



--------------------------------------------------------------------------------



 



XI.A(ii), the Company shall maintain in the Joseph F. Furlong, III Irrevocable
Trust an amount equal to $1,396,660 in order to provide for the Company’s
obligations under this Section XI.A(vi) until the earlier of (i) the date on
which all of the Options which the Company may be required to purchase under
this Section XI.A(vi) have expired or (ii) the lapse of Executive’s right to
require the Company to purchase his Options under this Section XI.A(vi).
(vii) The payments and benefits provided in this paragraph shall be in lieu of
any amounts that Executive would otherwise be entitled to receive under this
Agreement as a result of the termination of his employment with the Company for
any reason by either Executive or the Company (other than earned but unpaid Base
Salary and Bonus, which will be paid in a lump sum at the time of the
termination of the Executive’s employment with the Company).
The intent of this paragraph is, to the extent the payment made under this
Section XI.A is treated as a form of nonqualified deferred compensation that is
subject to the provisions of Section 409A of the Internal Revenue Code, to have
this agreement to make such payment on January 2, 2008 treated as an election as
to time and manner of payment consistent with the transitional relief contained
in IRS Notice 2006-79.”
     3. In all other respects, the Employment Agreement remains in full force
and effect without change.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            AMERICAN HOMEPATIENT, INC.
      By:   /s/ Stephen L. Clanton         Name:   Stephen L. Clanton       
Title:   Chief Financial Officer     

                  By:   /s/ Henry J. Blackstock         Name:   Henry J.
Blackstock        Title:   Chairman of the Compensation Committee     

                     /s/ Joseph F. Furlong, III         Joseph F. Furlong, III 
           

4